     Case 2:19-cv-01904-SMB--JZB Document 23 Filed 05/01/19 Page 1 of 2




 1                                                                                             MW

 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    I.J.,                                          No. CV-19-01904-PHX-SMB (JZB)
10                         Petitioner,
                                                     ORDER
11    v.
12    Charles Keeton, et al.,
13                         Respondents.
14
15            On April 17, 2019, the Court granted in part and denied in part Petitioner’s April 9,
16   2019 Unopposed Motion to Amend (Doc. 12), ordered Petitioner to file the Amended
17   Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (lodged at Doc. 12-1), along
18   with any cited exhibits, and set the deadline for the filing of a Response to the Amended
19   Petition. (Doc. 14.) On April 19, 2019, Petitioner filed an Unopposed Motion to Extend
20   Time (Doc. 17) and Unopposed Motion to Clarify (Doc. 18). Petitioner then filed a Reply
21   (Doc. 19) and the Amended Petition (Doc. 20). Having considered Petitioner’s motions
22   and filings,
23            IT IS ORDERED that Petitioner’s Unopposed Motion to Extend Time (Doc. 17)
24   and Unopposed Motion to Clarify (Doc. 18) are granted as follows:
25                   (1)    Respondents’ April 15, 2019 Response (Doc. 13) is deemed as a
26   Response to the Amended Petition (Doc. 20), and Petitioner’s April 22, 2019 Reply (Doc.
27   19) is deemed as a Reply in support of the Amended Petition (Doc. 20). The Clerk of Court
28   shall amend the docket accordingly.
     Case 2:19-cv-01904-SMB--JZB Document 23 Filed 05/01/19 Page 2 of 2




 1                 (2)    Petitioner shall have 14 days from the date of this Order to file a
 2   motion for leave to file a second amended petition in accordance with Rule 15.1 of the
 3   Local Rules of Civil Procedure.1
 4                 (3)    If Petitioner does not elect to file a motion for leave to file a second
 5   amended petition within 14 days of the date of this Order, this matter will be deemed fully
 6   briefed and taken under advisement.
 7                 (4)    If Petitioner elects to file a motion for leave to file a second amended
 8   petition, following a ruling on the motion, the Court will set further briefing deadlines, if
 9   necessary.
10          Dated this 1st day of May, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
            1
28            Petitioner is advised that any claims or allegations which are asserted in the filings
     but not set forth in the operative petition will not be considered by the Court.


                                                  -2-
